Order filed April 16, 2013.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00214-CV
                                   ____________

                        BOMA O. ALLISON, Appellant

                                         V.

           SERVICE LLOYDS INSURANCE COMPANY, Appellee


                    On Appeal from the 412th District Court
                           Brazoria County, Texas
                         Trial Court Cause No. 67540

                                    ORDER

      This is an appeal from a judgment signed November 16, 2012. Appellant
filed a timely motion for new trial. The notice of appeal was due February 14,
2013. See Tex. R. App. P. 26.1. Appellant did not file the notice of appeal timely,
and she did not file a motion to extend time to file the notice of appeal. The notice
of appeal was filed February 26, 2013, a date within 15 days of its due date. The
Texas Supreme Court has determined that a motion for extension of time is
“necessarily implied” when the perfecting instrument is filed within fifteen days of
its due date. See Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997).
      Appellee filed a motion to dismiss the appeal because of the late filing and
appellant’s failure to file a motion for extension of time. While an extension may
be implied, appellant is still obligated to come forward with a reasonable
explanation to support the late filing. See Miller v. Greenpark Surgery Ctr. Assocs.,
Ltd., 974 S.W.2d 805, 808 (Tex. App.—Houston [14th Dist.] 1998, no pet.).
      In accordance with our practice, we grant appellant 10 days from the date of
this order to file a proper motion to extend time to file the notice of appeal in
compliance with the Texas Rules of Appellate Procedure. See Tex. R. App. P. 26.3;
10.5(b). Appellee’s motion to dismiss shall remain pending. If appellant does not
file a proper motion for extension of time to file the notice of appeal containing a
reasonable explanation for the late filing on or before April 26, 2013, the court
will consider dismissal of the appeal for want of jurisdiction.



                                   PER CURIAM




                                          2